Citation Nr: 1637981	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for respiratory condition.

2.  Entitlement to service connection for vision condition.

3.  Entitlement to service connection for cardiac condition.

4.  Entitlement to service connection for right foot frostbite.

5.  Entitlement to service connection for left foot frostbite.

6.  Entitlement to service connection for invasive squamous cell carcinoma.

7.  Entitlement to service connection for traumatic brain injury (TBI).

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for left hand condition.

11.  Entitlement to service connection for chronic headaches.

12.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing on May 4, 2016.  He failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran deems the appellant's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

In an April 2015 correspondence, the Veteran requested expedited action on his claims due to his homelessness.  The record also contains a December 2014 letter from the case manager of his transitional housing facility verifying the Veteran's homelessness.  As such, his request is granted and appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a respiratory disability at any time from contemporaneous to when he filed his claim to the present.

2.  The Veteran has not had a vision disability at any time from contemporaneous to when he filed his claim to the present.

3.  The Veteran has not had a cardiac disability at any time from contemporaneous to when he filed his claim to the present.

4.  The Veteran has not had residuals of frostbite of the right foot at any time from contemporaneous to when he filed his claim to the present.  

5.  The Veteran has not had residuals of frostbite of the left foot at any time from contemporaneous to when he filed his claim to the present

6.  Invasive squamous cell carcinoma did not have its onset during active service and is not etiologically related to active service.

7.  TBI did not have its onset during active service and is not etiologically related to active service.

8.  Hearing loss did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.

9.  Tinnitus did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.

10.  The Veteran has not had a left hand condition at any time from contemporaneous to when he filed his claim to the present.

11.  The Veteran has not had a chronic headache condition at any time from contemporaneous to when he filed his claim to the present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a vision condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a cardiac condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for right foot frostbite have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for left foot frostbite have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for invasive squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

9.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

10.  The criteria for service connection for a left hand condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria for service connection for a chronic headache condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2009 and December 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations in March 2010 (cold injuries, audiologic) and July 2012 (hand injury, headaches).  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

As explained below, the duty to assist did not require examinations for the remaining issues as the record failed to establish competent evidence of a current disability; evidence establishing that an event, injury, or disease occurred in service or manifested during any applicable presumption period; and an indication that the disability may be associated with the veteran's service or with another service-connected disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  

In this case, VA first received a claim for disability compensation benefits from the Veteran in November 2009.  In that claim he indicated that his hearing loss, tinnitus, pes planus, headaches/TBI, and bilateral feet frostbite each had onset on January 1, 1979.  The following month VA received his request for disability compensation benefits for invasive squamous cell carcinoma, left hand, cardiac, respiratory, and vision conditions.  He did not provide any additional explanation regarding the claimed disabilities in his notice of disagreement or VA Form 9 or any other written submission.  




III.  Service Connection - Respiratory Condition

The Veteran is seeking service connection for a respiratory condition.  The record does not show a current diagnosis of a respiratory condition.  At the time of his separation from service, he specifically denied asthma, shortness of breath, and chronic cough.  See October 1978 Report of Medical History.  His VA treatment records consistently find the Veteran's respiration to be even and unlabored and clear to auscultation bilaterally.  The Veteran has not submitted any private or lay evidence of a respiratory condition in support of his claim.  As there is no competent evidence of a current respiratory condition, there is no valid claim for service connection.  See Brammer, 3 Vet. App. 223, 225.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory condition, with regard to all three elements of service connection, and this claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


IV.  Service Connection - Vision Condition

Similarly, the record does not show a current vision condition.  At the time of his separation from service, the Veteran report eye trouble that was diagnosed as congenital colorblindness.  This is a congenital defect and not a disease or injury within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if superimposed injury or disease occurred, the resultant disability might be service-connected.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The Veteran has not alleged an injury or disease superimposed on his congenital colorblindness during his active duty service and his service treatment records are silent for complaints of any such injury.  Thus service connection for a congenital defect is not available here.

With regard to any additional vision condition, the Veteran's VA treatment records consistently note no changes in vision, no blurry vision, and no double vision.  Physical examination of his eyes repeatedly found his pupils equal, round, and reactive to light and accommodation.  The Veteran has not submitted any private or lay evidence of a vision condition in support of his claim.  As there is no competent evidence of a current vision condition, there is no valid claim for service connection.  See Brammer, 3 Vet. App. 223, 225.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a vision condition, with regard to all three elements of service connection, and this claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


V.  Service Connection - Cardiac Condition

The Veteran is also seeking service connection for a cardiac condition.  The record does not show a current cardiac condition.  At the time of his separation from service, he specifically denied pain or pressure in chest, palpitation or pounding heart, and heart trouble.  See October 1978 Report of Medical History.  His VA treatment records consistently note that the Veteran denied chest pain, palpitations, paroxysmal nocturnal dyspnea (PND), orthopnea, and edema.  Moreover, these records repeatedly found that the Veteran did not meet the criteria for a diagnosis of ischemic heart disease.  The Veteran has not submitted any private or lay evidence of a cardiac condition in support of his claim.  As there is no competent evidence of a current cardiac condition, there is no valid claim for service connection.  See Brammer, 3 Vet. App. 223, 225.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiac condition, with regard to all three elements of service connection, and this claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


VI.  Service Connection - Frostbite of the Bilateral Feet

The Veteran is seeking service connection for frostbite of both feet.  His service treatment records shows that the Veteran was placed on multiple cold weather profiles for his feet.  See e.g., March 1978 physical profile.  Thus, he had an in-service cold injury.

The record does not show current frostbite or residuals for either foot.  His VA treatment records showed no current complaints attributable to his in-service cold injury.  At the time of his March 2010 VA examination, the Veteran reported intermittent foot pain, tingling, weakness, and cold sensitivity, and muscle cramps after use.  Physical examination found no atrophy and no loss of sensory function.  After interviewing the Veteran and performing a physical examination, this examiner found that the Veteran's prior cold injury resulted in no current residuals.  Although the examiner noted that the Veteran's gait upon entering the examination had favored the right, his gait after the examination was normal and he was able to turn around without any difficulty or complaint.  The examiner also noted that the Veteran had stated that he was able to walk to the mall a mile from his house two or three times a week pushing his groceries or medications in a cart.  Thus, the record does not show current frostbite or residuals for either foot.

As the most probative evidence of record shows that he has no current frostbite residuals and there is no competent evidence of a current frostbite residuals for either foot, there is no valid claim for service connection.  See Brammer, 3 Vet. App. 223, 225.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for frostbite of the right and left foot and these claims are denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


VII.  Service Connection - Invasive Squamous Cell Carcinoma

The Veteran is also seeking service connection for invasive squamous cell carcinoma.  The record shows that the Veteran was diagnosed with squamous cell carcinoma at the base of the penis in January 2008, thirty years after his separation from service.  The Veteran's service treatment records are silent as to any complaints or treatment for squamous cell carcinoma or any other penile skin lesion.  At the time of his separation from service, the Veteran specifically denied any skin disease.  See October 1978 Report of Medical History.  The record does not suggest and the Veteran has not identified any in-service incurrence or aggravation of a disease or injury to which his invasive squamous cell carcinoma can be attributed.  Thus, there is not evidence establishing an in-service injury to which this condition has been or could be attributed.  As such, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.  20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The history of his carcinoma and the service treatment records tend to show that he did not have the condition during service and there is no evidence showing that it is related to service.  Hence, the preponderance of evidence is against service connection, both as to the in-service element and the nexus element of service connection.  Hence, the appeal must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


VIII.  Service Connection - TBI

The Veteran is seeking service connection for a traumatic brain injury (TBI).

His service treatment records do not show any brain or head injury during his active duty military service and the Veteran has not identified any such injury in service.  At the time of his separation from service, the Veteran specifically denied a history of head injury.  See October 1978 Report of Medical History.  At the time of his VA headache examination, he had a knot on the left temporal area of his head.  At his March 2010 VA audio examination, the Veteran reported a history of a "few" concussions and the examiner noted that he had been a professional boxer for seven years.  As there is not evidence establishing a traumatic brain injury in service, no current symptoms can be attributed to a TBI.  The preponderance of evidence is against a finding that any of the three elements of service connection have been met with regard to the TBI claim.  Hence, the appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IX.  Service Connection - Hearing Loss and Tinnitus

The Veteran is seeking service connection for hearing loss and tinnitus.  The record does not show that either condition manifested to a compensable degree within one year of his separation from service.  See 38 C.F.R. § 4.85.  While the Veteran, in his original claim has provided lay evidence of hearing loss beginning in January 1979, there is no indication that he is competent to provide evidence that his hearing loss rises to a compensable level of impairment as opposed to a lesser degree of hearing loss.  Thus, presumptive service connection is not warranted.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran's March 2010 VA examination's audiogram showed sufficient left ear hearing loss to qualify as a disability for VA purposes.  The speech recognition scores for both ears were sufficient to qualify as a disability.  The examiner noted that these scores were inconsistent with the Veteran's pure tone averages as he should have had little or no difficulty with speech recognition given his pure tone averages.  Nevertheless, the Veteran was diagnosed with mild sensorineural hearing loss and tinnitus.  Additionally, a March 1978 service treatment record notes the Veteran's complaints of hearing problems every morning since basic training.  Thus, the first two requirements of service connection are satisfied.

The remaining question is whether the record establishes a medical nexus between the Veteran's current hearing loss and/or tinnitus and his active duty military service.  To this end, the Veteran underwent a March 2010 VA examination.  This examiner found that the Veteran's current bilateral hearing loss was less likely than not related to his military service, noting that he had normal hearing at his separation examination and only had mild hearing loss now, several decades later.  This examiner also found that the Veteran's current tinnitus was less likely than not related to his military service, noting that he reported an onset of symptoms within the prior ten years.   The record does not contain a positive medical nexus opinion.

To the extent that the Veteran believes his hearing loss and tinnitus are related to his military service, the Board notes that the competence of such lay nexus opinions depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Here, the Veteran has not reported an exact date for the onset of his hearing loss, but he denied any history of hearing loss at the time of separation.  See October 1978 Report of Medical History.  In his claim, the Veteran reported a January 1979 onset of hearing loss, which is after his separation from service.  He reported an onset of tinnitus several decades after separation.  See March 2010 VA examination.  As there was a delay in the onset of symptoms of both hearing loss and tinnitus, neither condition is reported as having had the type of lay-observable cause-and-effect relationship contemplated by Jandreau.  Thus, the Veteran is not competent to provide a nexus opinion in this case. 

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


X.  Service Connection - Left Hand Condition

The Veteran is seeking service connection for a left hand condition.

The Veteran's service treatment record shows treatment for an infection of the middle finger of the left hand in June 1977.  Thus, the in-service injury requirement is satisfied.

The record does not contain objective evidence of a current disability.  At his July 2012 VA examination, the Veteran reported left thumb numbness.  Although the VA treatment records shows treatment for right index finger paronychia in January 2012, there was no record of complaints of or treatment for a left hand condition.  At the time of his separation examination, the Veteran specifically denied swollen or painful joints; arthritis, rheumatism, or bursitis; neuritis; and paralysis.  See October 1978 Report of Medical History.  After interviewing the Veteran, reviewing the record, and performing a physical examination, the examiner found no objective evidence of a left thumb condition.  Thus, the Veteran's subjective complaints of left thumb numbness have not been associated with a current diagnosis.  As a result, this examiner found that it was less likely as not that the Veteran had a left hand condition incurred in or caused by his active duty military service.  While the Veteran is competent to provide lay evidence of thumb numbness, there is no indication that he has the requisite knowledge or expertise to attribute this to a specific medical diagnosis or to then provide competent lay evidence of a nexus between any such diagnosis and in-service treatment for an infection of the middle finger.  As such, the Veteran's lay evidence is not sufficient to establish service connection.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left hand condition.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


XI.  Service Connection - Chronic Headaches

The Veteran is seeking service connection for headaches.

At his July 2012 VA examination, the Veteran reported an onset of headaches several years prior, but he was unable to recall the exact date.  The Veteran is competent to provide evidence of headaches as this is a lay-observable symptom.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Board finds this lay evidence of headaches to be credible.  Additionally, the Veteran's service treatment records show one complaint of a headache in September 1978 during an emergency room visit for complaints of stomachache.  Thus, the first two requirements of service connection are satisfied.

The remaining question is whether the record establishes a medical nexus between the Veteran's current headaches and his active duty military service.  To this end, the Veteran underwent a July 2012 VA examination.  This examiner found that the Veteran's current headache complaints were less likely than not related to his military service to include the September 1978 complaint, noting that there is only one treatment record for a headache in 2007 and that the record does not include evidence of chronic headache complaints or treatment.  Although the rationale does not specifically address the Veteran's lay contentions of repeated headaches in the prior "several years," it is clear from the opinion that the examiner, after interviewing the Veteran, considered the reported treatment record from 2007 to be the most significant.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).  The record does not contain a positive medical nexus opinion.  The Board is aware that the examiner stated that she had reviewed the SMRs but found no mention of a headache condition.  The examiner then referred to the US Health Clinic, Schweinfurt Emergency room entry of September 15, 1978 and quoted some of the entry along with ellipses.  The mention of headaches in that entry in the STRs was "Pt. states he had head aches last night also."  It is clear that the examiner reviewed this entry because the examiner specifically referred to it.  It is also reasonable to find that the mention of having headaches the night before (apparently not present when the Veteran reported to the emergency room) does not constitute the report of a "headache condition."  This is particularly the case here where, at separation from active service he reported, in late October 1978, that he had never had frequent or severe headaches.  Thus, the Board finds the examiner did indeed consider the one report of a one time headache already resolved at the time of reporting, in the SMRs.  

To the extent that the Veteran believes his headaches are related to his military service, the Board notes that the Veteran reported an onset of his headaches as "several years ago," he denied any history of frequent or severe headaches at the time of separation.  See October 1978 Report of Medical History.  In his claim, the Veteran reported a January 1979 onset of headaches, which is after his separation from service.  As there was a delay in the onset of symptoms, this is not the type of lay-observable cause-and-effect relationship contemplated by Jandreau.  Thus, the Veteran is not competent to provide a nexus opinion in this case. 

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for respiratory condition is denied.

Service connection for vision condition is denied.

Service connection for cardiac condition is denied.

Service connection for right foot frostbite is denied.

Service connection for left foot frostbite is denied.

Service connection for invasive squamous cell carcinoma is denied.

Service connection for traumatic brain injury (TBI) is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left hand condition is denied.

Service connection for a chronic headache condition is denied.


REMAND

The Veteran is also seeking service connection for bilateral pes planus.  A January 1978 service treatment record notes pes planus and the March 2010 cold injury examination includes a notation that there was evidence of flatfoot.  No additional information, such as the foot or feet affected, was included in this notation.  Thus an examination is necessary to determine if the Veteran's current flat foot or feet are related to his documented pes planus in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pes planus examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Does the Veteran currently have pes planus?  If so, is that condition unilateral or bilateral?

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current pes planus was incurred in or was otherwise causally related to his active duty military service.  Specifically, the examiner is asked to address the January 1978 service treatment record.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claim which is the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


